Citation Nr: 0212166	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, from 
November 1, 1996, to September 21, 2001, for residuals of a 
femoral neck fracture of the right hip.  

2.  Entitlement to a rating in excess of 40 percent, from 
September 22, 2001, for residuals of a femoral neck fracture 
of the right hip.  

3.  Entitlement to a rating in excess of 10 percent, from 
August 5, 1996, to May 4, 1997, for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent, from 
September 1, 1997, to September 21, 2001, for residuals of an 
arthroscopic chondroplasty of the right knee.  

5.  Entitlement to a rating in excess of 20 percent, from 
September 22, 2001, for residuals of an arthroscopic 
chondroplasty of the right knee.  

6.  Entitlement to a separate rating for scarring due to a 
nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
February 1994.  Thereafter, he had several periods of active 
and inactive duty for training as a member of the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which awarded the veteran service connection for 
residuals of a femoral neck fracture of the right hip.  An 
initial rating of 10 percent, effective from August 5, 1996, 
was assigned for this disability.  Service connection was 
also awarded for residuals of an arthroscopic chondroplasty 
of the right knee, effective from August 5, 1996, and a 
noncompensable initial rating was assigned.  The veteran 
appealed these assigned disability ratings.  

Thereafter, by rating decision dated in March 1999 rating 
decision, a 30 percent rating for residuals of a femoral neck 
fracture of the right hip and a 10 percent rating for 
residuals of an arthroscopic chondroplasty of the right knee, 
both effective from August 5, 1996, were granted.  The 
veteran was also awarded a temporary total (100 percent) 
rating effective from May 5, 1997, to September 1, 1997, for 
convalescence purposes, based on surgery to his right knee.

The veteran's claim was initially presented to the Board in 
December 2000, at which time it was remanded for additional 
medical development.  In a March 2002 rating decision, the RO 
awarded the veteran an increased rating, to 40 percent, for 
his residuals of femoral neck fracture of the right hip.  He 
was also awarded an increased rating, to 20 percent, for his 
residuals of a right knee injury, to include an arthroscopic 
chondroplasty.  These awards were made effective from 
September 22, 2001.  In a subsequent July 2002 rating 
decision, the veteran was awarded a temporary total 
disability rating of 100 percent, for convalescence purposes, 
based on surgery for his right hip disability.  The 100 
percent rating was assigned for the right hip disability 
effective from August 5, 1996, to November 1, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  For the period from November 1, 1996 to September 21, 
2001, the veteran's service-connected residuals of a femoral 
neck fracture of the right hip resulted in painful motion, 
limited mobility and an abnormal gait.  

3.  The veteran's service-connected residuals of a femoral 
neck fracture of the right hip are characterized by pain on 
motion, limited mobility, and an abnormal gait.  The fracture 
itself is well healed, and the hip joint displays no evidence 
of ankylosis, flail joint, or malunion.  

4.  For the period from August 5, 1996, to May 4, 1997, the 
veteran's service-connected residuals of an arthroscopic 
chondroplasty of the right knee resulted in slight impairment 
of the right knee.  

5.  For the period from September 1, 1997, to September 21, 
2001, the veteran's service-connected residuals of an 
arthroscopic chondroplasty of the right knee resulted in 
slight impairment of the right knee.

6.  For the period subsequent to September 22, 2001, the 
veteran's service-connected residuals of an arthroscopic 
chondroplasty of the right knee resulted in limitation of 
extension to 20º, with no evidence of instability or 
subluxation.  

7.  In March 2002, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written withdrawal of his 
appeal for the issue of entitlement to a separate rating for 
scarring due to a nasal fracture.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
femoral neck fracture of the right hip, for the period from 
November 1, 1996 to September 21, 2001, have been met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5252, 5255 (2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

2.  The criteria for a rating in excess of 40 percent for 
residuals of a femoral neck fracture of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  The criteria for a rating in excess of 10 percent for 
residuals of an arthroscopic chondroplasty of the right knee 
for the period from August 5, 1996, to May 4, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

4.  The criteria for a rating in excess of 10 percent for 
residuals of an arthroscopic chondroplasty of the right knee 
for the period from September 1, 1997, to September 21, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256-63 (2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326).

5.  The criteria for a rating of 30 percent for residuals of 
an arthroscopic chondroplasty of the right knee for the 
period from September 22, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256-63 (2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

6.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to a separate rating for scarring 
due to a nasal fracture have been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the RO's March 2001 
letter to the veteran notifying him of the VCAA, the April 
1999 Statement of the Case, and the various Supplemental 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain.  The veteran 
has reported private medical treatment from Lee Hospital, 
Western Pennsylvania Orthopedic and Sports Medicine, and Dr. 
Richard D. Schroeder; these records have been obtained by the 
RO.  The veteran has also reported treatment at the 
Pittsburgh, PA, VA medical center, and these records have 
been obtained by the RO and associated with the claims 
folder.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  He has also been afforded numerous 
comprehensive VA medical examinations in conjunction with his 
claim.  Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

Regarding increased rating claims for musculoskeletal 
disabilities, the U.S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As the veteran's service 
connected right hip and knee disabilities are musculoskeletal 
in nature, the VA must considered the applicability of the 
Court's DeLuca pronouncements in rating these disabilities.  

I.  Right hip disability

The Board will consider first the veteran's entitlement to a 
rating in excess of 30 percent, for the period from November 
1, 1996, to September 21, 2001, for residuals of a fracture 
of the right hip.  This disability was initially rated under 
Diagnostic Code 5255, for impairment of the femur.  This 
disability code states:

Fracture of shaft, or anatomical neck of:
With nonunion, with loose motion (spiral or oblique 
fracture)	80
With nonunion, without loose motion, weight bearing 
preserved 
with aid of brace							
	60
Fracture of surgical neck of, with false joint		
		60
Malunion of:
With marked knee or hip disability				
	30
With moderate knee or hip disability				
	20
With slight knee or hip disability				
	10

38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).  

More recently, the veteran's right hip disability has been 
rated under Diagnostic Code 5252, for limitation of flexion 
of the thigh.  This code states:

Flexion limited to 10?						
	40
Flexion limited to 20?						
	30
Flexion limited to 30?						
	20
Flexion limited to 45?						
	10

38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).  

In a March 2002 decision review officer decision, the RO 
awarded the veteran a rating of 40 percent, under Diagnostic 
Code 5252.  The RO found that while he exhibited flexion to 
110? on VA examination in September 2001, additional 
impairment due to pain, fatigability and additional 
limitation of motion during flare-ups resulted in the 
functional equivalent of limitation of flexion to 10?, for 
which a 40 percent rating was warranted.  However, this award 
was made effective only from September 22, 2001.  
Nevertheless, the medical evidence of record suggests the 
veteran has displayed a similar level of impairment since he 
first filed his claim.  

When the veteran was first examined by the VA in October 
1997, he reported pain and stiffness of his right hip that 
limited his mobility and interfered with the daily routines 
of life.  These findings correspond with military medical 
reports from April 1997, during which he reported similar 
complaints.  He was observed to walk with a limp, described 
by the military examiner as a Trendelenburg gait, and 
required the use of a cane.  He had flexion of the right hip 
to 110?, but with pain reported on motion.  2cm of atrophy of 
the right quadriceps was also observed.  A June 1997 report 
from a military medical evaluation board also confirmed 
atrophy of the quadriceps and weakness of the abductor 
muscles.  

The veteran was again examined by the VA in December 1997, 
and again noted to walk with pain and a limp.  Private 
treatment records for 1996-98 from Dr. Richard D. Schroeder, 
M.D., a private physician, also confirm the veteran's reports 
of pain, limping, and limited mobility.  According to an 
April 1998 treatment summary by Dr. Schroeder, the veteran's 
"severe hip injury" prevents him from running or engaging 
in prolonged activity.  The pain of this hip injury also 
interfered with the veteran's sleep.  A December 1998 medical 
evaluation board examination confirmed continued limping by 
the veteran, and also noted some shortening of the femoral 
neck area due to the fracture. An abnormal gait was again 
confirmed on VA examination in December 1999, and atrophy of 
the right thigh was observed.  Similar findings were made on 
VA examination in May 2000.  Based on these findings, and in 
light of 38 C.F.R. §§ 4.3 and 4.7, the veteran's right hip 
disability more nearly approximates the criteria for a 40 
percent rating under Code 5252 for the period from November 
1, 1996 to September 21, 2001.  However, for the reasons 
discussed below, a rating in excess of 40 percent is not 
warranted for this disability.  

Of the rating codes for impairment of the hip and thigh, only 
Diagnostic Code 5250, for ankylosis of the hip, Diagnostic 
Code 5254, for flail joint of the hip, and Diagnostic Code 
5255, for impairment of the femur, offer a schedular rating 
in excess of 40 percent.  However, according to the medical 
evidence of record, the veteran does not meet the criteria 
for evaluation under these codes.  

Considering first Diagnostic Code 5250, for ankylosis of the 
hip, the veteran does not have a diagnosis of ankylosis of 
his right hip.  While several medical examiners have noted 
that he experiences pain with motion of the hip, they have 
not suggested that his functioning is limited comparable to 
ankylosis of the hip joint.  At all times of record, the 
veteran has had at least some range of motion, albeit 
painful, of the right hip.  In the absence of any diagnosis 
of right hip ankylosis, evaluation of the veteran's 
disability under Diagnostic Code 5250 is not warranted.  

Next, Diagnostic Code 5254 provides for an 80 percent rating 
for flail joint of the hip; however, the medical record does 
not reflect this degree of impairment.  The veteran's most 
recent VA examination, performed in September 2001, describes 
his fracture as "fixed and well-united."  X-rays from 
September 1996, October 1997, and December 1999 have all 
noted no additional fracturing or dislocation of the right 
hip.  A December 1998 report by a military medical evaluation 
board noted good healing of the femoral neck fracture.  
Overall, the entire medical record is devoid of any diagnosis 
of flail joint of the right hip.  

Finally, Diagnostic Code 5255 offers schedular ratings in 
excess of 40 percent.  The criteria for his diagnostic code 
have been noted above.  However, in order to receive a rating 
in excess of 40 percent, the veteran would have to 
demonstrate nonunion of the right hip joint.  As has been 
discussed, the veteran's x-rays and examination reports, both 
private and VA, all describe his right hip joint as united, 
with surgical hardware seen at the original fracture site.  
No additional fracture or nonunion of the femur or right hip 
joint has been noted.  Thus, the evidence of record does not 
support an evaluation greater than 40 percent for the 
veteran's right hip disability under Diagnostic Code 5255.  

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson, supra.  In the present 
case, at no time since the veteran filed his claim for 
service connection has the service connected disability been 
more disabling than is reflected by a 40 percent rating.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right hip disability has itself 
required no extended periods of hospitalization since his 
service separation and is not shown by the evidence to 
present marked interference with employment, in and of 
itself, as the veteran continues to work as a correction 
official.  This work includes patrolling the prison facility 
and monitoring prisoners' activities.  He has not alleged any 
marked interference with pursing this occupation due to his 
right hip disability that differentiates his case from that 
of veterans similarly situated.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted at this time.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an initial rating in excess of 40 percent for the 
veteran's service-connected residuals of a femoral neck 
fracture of the right hip is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  

II.  Right knee disability

For the period from August 5, 1996, to May 4, 1997, the 
veteran was awarded a rating of 10 percent for his right knee 
disability under Diagnostic Code 5257, for other impairment 
of the knee.  This Diagnostic Code provides:

Recurrent subluxation or lateral instability:
Severe							30
Moderate						20
Slight							10

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Disabilities of the knee may also be rated under diagnostic 
criteria for limitation of motion of the knee.  Diagnostic 
Code 5260, for limitation of flexion, provides:

Leg, limitation of flexion of:
Flexion limited to 15?						
	30
Flexion limited to 30?						
	20
Flexion limited to 45?						
	10
Flexion limited to 60?							0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  

Limitation of motion of the knee may also be rated under 
Diagnostic Code 5261, for limitation of extension.  This 
Diagnostic Code provides:

Leg, limitation of extension of:
Extension limited to 45?						50
Extension limited to 30?						40
Extension limited to 20?						30
Extension limited to 15?						20
Extension limited to 10?						10
Extension limited to 5?						0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

For the reasons to be discussed below, an increased rating in 
excess of 10 percent for the period from August 5, 1996 to 
May 4, 1997 is not warranted for the veteran's residuals of 
an arthroscopic chondroplasty of the right knee.

Medical evidence for the time period in question reflects no 
laxity of the right knee.  Findings from the veteran's April 
1997 military medical evaluation note negative Lachman's and 
anterior drawer tests.  Valgus and varus laxity was absent at 
0º and 30º of flexion.  While the veteran had flexion limited 
to 110º, this does not warrant a rating in excess of 10 
percent, based on Diagnostic Code 5260.  The veteran's right 
knee exhibited full extension, to 0º.  

Likewise, private pre-operative medical reports from April 
1997 regarding the veteran's right knee confirm flexion 
limited to 90º with pain; again, this limitation of motion is 
not compensable under Diagnostic Code 5260.  The right knee 
had full extension.  No laxity or recurrent subluxation was 
noted at that time.  According to the veteran's 1996-97 
physical therapy records, his right knee displayed flexion 
limited to 80º in September 1996, but this later improved to 
115º by October 1996.  Extension was to 0º.  At all times, 
the right knee joint was without effusion, and no laxity or 
subluxation was noted.  Based on the above, an initial rating 
in excess of 10 percent for the veteran's right knee 
disability is not warranted for the period from August 5, 
1996, to May 4, 1997.  

While Diagnostic Codes 5256, for ankylosis of the knee, and 
5262, for impairment of the tibia and fibula, offer ratings 
for the knee in excess of 10 percent, the medical record does 
not reveal these disabilities.  No findings of ankylosis, 
disunion, or malunion of the tibia or fibula were noted from 
August 5, 1996, to May 4, 1997.  

The Board has considered the effect of pain in rating the 
veteran's service connected right knee disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown , 10 Vet. App. 194 (1997).  From a functional point of 
view, it is clear that the complaints of pain are not 
reflective of a higher rating.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Moreover, even considering the complaints 
of pain in relation to functional loss, it is clear that the 
veteran's right knee was not more than 10 percent disabling 
for the period from August 5, 1996, to May 4, 1997.

As has been directed by U.S. Court of Appeals for Veterans 
Claims (Court), the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson, supra.  In the present 
case, at no time from August 5, 1996, to May 4, 1997, has the 
veteran's service-connected right knee disability been more 
disabling than is reflected by a 10 percent rating.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization from August 
5, 1996, to May 4, 1997, and was not shown by the evidence to 
present marked interference with employment, in and of 
itself.  While the veteran was generally not working between 
August 5, 1996, to May 4, 1997, this was due to his 
recuperation from his right hip injury.  He has not alleged 
any marked interference with pursing an occupation solely due 
to his right knee disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for the period from August 5, 1996, to May 4, 1997 is not 
warranted.   

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
right knee disability for the time period from August 5, 
1996, to May 4, 1997.  

For the period from September 1, 1997, to September 21, 2001, 
the veteran was assigned a 10 percent rating for his 
residuals of an arthroscopic chondroplasty of the right knee.  
For the reasons discussed below, a rating in excess of 10 
percent is not warranted for this time period.  

Private physical therapy notes from May to August 1997 reveal 
that subsequent to the veteran's May 1997 right knee surgery, 
he had improvement in his knee joint.  By August 1997, he had 
flexion to 125º and extension to 0º.  No other findings were 
listed.  A March 1998 VA MRI study of the veteran's knee 
found the cruciate and collateral ligaments, extensor 
mechanism, and medial meniscus to be intact.  On 
reexamination in December 1999, the veteran's patellar 
mechanics were normal, and his knee was stable to varus, 
valgus, and anterior stress.  Extension was limited to 10º; 
however, extension so limited does not warrant a rating in 
excess of 10 percent under Diagnostic Code 5261.  Flexion was 
to 110º in December 1999.  VA examination in May 2000 
revealed extension again limited to 10º, with flexion to 
125º.  The right knee was stable to varus, valgus, and 
anterior stress.  

Based on the above evidence, a rating in excess of 10 percent 
for the veteran's right knee disability is not warranted for 
the period from September 1, 1997, to September 21, 2001.  
While Diagnostic Codes 5256, for ankylosis of the knee, and 
5262, for impairment of the tibia and fibula, offer ratings 
for the knee in excess of 10 percent, the medical record does 
not reveal these disabilities.  No findings of ankylosis, 
disunion, or malunion of the tibia or fibula were noted from 
September 1, 1997, and September 21, 2001.  

The Board has considered the effect of pain in rating the 
veteran's service connected right knee disability for the 
period from September 1, 1997, and September 21, 2001.  As 
noted above, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon, supra.  From a functional point of view, it is 
clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.  
Moreover, even considering the complaints of pain in relation 
to functional loss, it is clear that the veteran's right knee 
is not more than 10 percent disabling for the period from 
September 1, 1997, and September 21, 2001.

Additionally, the Board must consider the possibility of a 
"staged rating" based upon the facts found during the time 
period in question.  See Fenderson, supra.  In the present 
case, at no time from September 1, 1997, to September 21, 
2001, has the veteran's service-connected right knee 
disability been more disabling than is reflected by a 10 
percent rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization from 
September 1, 1997, to September 21, 2001, and was not shown 
by the evidence to present marked interference with 
employment, in and of itself.  The veteran has been able to 
continue working, albeit in a limited capacity, for much of 
the time from September 1, 1997, to September 21, 2001.  He 
has not alleged any marked interference with pursing this 
occupation solely due to his right knee disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted at this time.

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's right knee 
disability for the time period from September 1, 1997, and 
September 21, 2001.

Effective September 22, 2001, the veteran was awarded an 
increased rating of 20 percent for his residuals of an 
arthroscopic chondroplasty of the right knee, under 
Diagnostic Code 5257.  For the reasons to be discussed below, 
a rating of 30 percent, and no higher, for his right knee 
disability is warranted for the period beginning September 
22, 2001.  

On VA examination on September 22, 2001, no lateral 
instability was noted; the knee was stable to anterior, 
posterior and Lachman testing.  The right knee was stable to 
varus and valgus testing, with no evidence of instability.  
The veteran denied a history of joint locking or episodes of 
instability.  The veteran was unable to fully extend his 
knee; extension was from 7º to 100º.  However, while 
discussing the veteran's increased fatigability, 
incoordination, pain resulting from his right knee 
disability, the examiner noted that this could translate to a 
flexion contracture of 15-20º-an effective limitation of 
extension to 20º-and flexion limited to 90º.  X-rays 
revealed narrowing of the medial joint line consistent with 
early arthritis of the medial compartment of the right knee.  
Assessment included post-traumatic arthritis of the right 
knee.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).

Upon review, the Board observes that the medical evidence of 
record dated from September 22, 2001, demonstrates no need 
for bracing for stability.  The examiner noted that there was 
no evidence of ligamentous instability in the right knee.  
Thus, the medical evidence clearly does not reflect that the 
veteran has a right knee disorder that is characteristic of 
the criteria under Diagnostic Code 5257.  Accordingly, the 
Board concludes that the veteran's service-connected right 
knee disorder is more appropriately rated under Diagnostic 
Code 5003 for arthritis, which is rated on the basis of 
limitation of motion under Diagnostic Codes 5260 and 5261.

The September 2001 VA examination report notes that extension 
of the right knee was limited to 20 percent when such factors 
as increased fatigability, incoordination and pain were 
considered.  As was noted by the Court in DeLuca, these 
factors must be considered in evaluating a veteran's 
musculoskeletal disability.  See DeLuca, supra.  Under 
Diagnostic Code 5261, extension limited to 20º warrants a 30 
percent rating; therefore, based on the medical examiner's 
statement, the criteria for a 30 percent rating have been met 
in the present case.  

However, a preponderance of the evidence is against a rating 
increase in excess of 30 percent for the veteran's right knee 
disability.  He has not demonstrated limitation of flexion or 
extension sufficient to warrant a higher rating.  Likewise, 
the medical evidence of record does not suggest evaluation 
under a different diagnostic code for the knee is warranted.  
Because the veteran has displayed at least some range of 
motion of the right knee since September 22, 2001, evaluation 
of his knee disability under Diagnostic Code 5256, for 
ankylosis of the knee, is not warranted.  Diagnostic Code 
5262, for impairment of the tibia and fibula, is also not for 
assignment, where the medical evidence does not suggest the 
veteran has nonunion or malunion of those bones.  

The Board has also considered the factors outlined by the 
Court in DeLuca, noted above, and the veteran has in fact 
been awarded a rating increase based on of record such 
factors as flare-ups, fatigability, incoordination, and pain 
on movement.  The medical evidence does not otherwise support 
an increased rating in excess of 30 percent based on these 
disabilities.  

Additionally, because instability is not shown, there also is 
no basis for assignment of separate disability evaluations 
for arthritis and instability.  See VAOPGCPREC 9-98 (Aug. 14, 
1998). VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  

(Parenthetically, the Board notes that, in a July 1997 
opinion, the VA General Counsel concluded that a claimant who 
had arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both these codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.  Although a 
knee disability rated under Diagnostic Code 5257 warrants a 
separate rating for limitation of motion when there is x-ray 
evidence of arthritis and painful motion under 38 C.F.R. § 
4.59, VAOPGCPREC 9-98, August 14, 1998, the availability of a 
separate rating presumes the presence of disability such to 
support a compensable rating under Code 5257 as well as the 
additional disability due to arthritis.  In this case, the 
medical evidence of record fails to establish the presence of 
any instability, subluxation or other findings such to serve 
as the basis for a compensable evaluation pursuant to Code 
5257.)  

Furthermore, at no time since September 22, 2001, has the 
veteran's service-connected right knee disability been more 
disabling than is reflected by a 30 percent rating.  See 
Fenderson, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since 
September 22, 2001, and was not shown by the evidence to 
present marked interference with employment, in and of 
itself.  The veteran has been able to continue working 
subsequent to September 22, 2001.  He has not alleged any 
marked interference with pursing this occupation solely due 
to his right knee disability, or otherwise demonstrated that 
his right knee disability is unique or places him in a 
situation distinct from other veterans similarly rated.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted at this time.  

In conclusion, the preponderance of the evidence supports a 
30 percent rating and no higher for the veteran's right knee 
disability for the period from September 22, 2001.  

III.  Scarring due to a nasal fracture

As has been noted above, the veteran perfected an appeal 
regarding entitlement to a separate rating for scarring 
resulting from a service-connected nasal fracture.  

However, in a March 2002 letter to the RO, the veteran said 
to "forget about" the issue of entitlement to a separate 
rating for scarring due to a nasal fracture.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2001).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

A rating of 40 percent for residuals of a femoral neck 
fracture of the right hip is awarded for the period from 
November 1, 1996 to September 21, 2001, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

A rating in excess of 40 percent for residuals of a femoral 
neck fracture of the right hip is denied.  

A rating in excess of 10 percent for residuals of an 
arthroscopic chondroplasty of the right knee for the period 
from August 5, 1996, to May 4, 1997, is denied.  

A rating in excess of 10 percent for residuals of an 
arthroscopic chondroplasty of the right knee for the period 
from September 1, 1997, to September 21, 2001, is denied.  

A rating of 30 percent for residuals of an arthroscopic 
chondroplasty of the right knee is awarded for the period 
from September 22, 2001, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

The appeal on the issue of entitlement to a separate rating 
for scarring resulting from a service-connected nasal 
fracture is dismissed.




		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

